Citation Nr: 1125944	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 25, 2009.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The appellant is the child of a Veteran who served on active duty, and was subsequently rated as permanently and totally disabled effective March 21, 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the appellant's request to extend her delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 25, 2009.  


FINDINGS OF FACT

1.  The Veteran was rated as permanently and totally disabled effective March 21, 2000.

2.  DEA was established for the appellant effective June 25, 2001.

3.  The appellant's 31th birthday occurred on November [redacted], 2008.

4.  The delimiting date for the appellant's benefits was June 25, 2009.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Dependents' Educational Assistance benefits under 38 U.S.C.A. Chapter 35, beyond June 25, 2009, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 and Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II.  Dependents' Educational Assistance

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record reflects that the appellant is the Veteran's child, and that the Veteran was found to have total and permanent disability rating from a service-connected disability, effective March 21, 2000.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35.

The period of eligibility for a child of a veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  Where the effective date of the permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of eight years.  38 C.F.R. 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the Veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  Beyond that eight year period, a further extension may be granted, if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  Notwithstanding these potential extension provisions, however, no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).

The evidence of record shows that the appellant was born on November [redacted], 1977.  Accordingly, the appellant was 22 years old on March 21, 2000, the effective date of the total and permanent disability rating.  The appellant submitted a statement, received November 21, 2003, in which she chose June 25, 2001, as the beginning date for her DEA benefits, with eligibility for a period of 8 years from June 25, 2001, making the delimiting date in this case in June 25, 2009.  The appellant reported that her pursuit of a higher education was interrupted due to reasons beyond her control; namely medical issues manifested by poor concentration, anxiety and stress, and insomnia.  She has also submitted statements to show that work, during her period of DEA benefits, interfered with her ability to take advantage of the program during her period of eligibility.  See Statement, November 20, 2009.

The record shows that the appellant turned 31 on November [redacted], 2008.  Accordingly, an extension of the delimiting date beyond June 25, 2009 would extend the date beyond the appellant's 31st birthday.  As discussed above, the law provides only one exception for the general bar on extensions of delimiting dates beyond 31 years of age; specifically, if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).  In this case, there is no evidence that the appellant was enrolled in an educational institution on the date of her 31st birthday.  Accordingly, an extension of the delimiting date beyond June 25, 2009 is prohibited by law.

The Board is sympathetic to the appellant's claim and the circumstances of the events surrounding this appeal.  However, the applicable laws and regulations as written preclude a grant of benefits.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), an extension of the delimiting date beyond June 25, 2009 cannot be granted.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, beyond June 25, 2009, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


